                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

    UNITED STATES OF AMERICA                           CRIMINAL ACTION

    VERSUS                                                       NO. 12-138

    SONNY ALLEN                                            SECTION “R” (1)



                         ORDER AND REASONS

       Before the Court is defendant Sonny Allen’s motion to proceed in

forma pauperis on appeal. 1 Because his appeal has no basis and is not in

good faith, the Court denies the motion.


I.     BACKGROUND

       Allen is a federal prisoner incarcerated at the Oakdale Federal

Correctional Institution in Oakdale, Louisiana.2 Allen was tried by a jury and

convicted of conspiracy to distribute and possess cocaine.3 He was sentenced

to imprisonment for 240 months. 4

       Allen appealed the judgment to the Fifth Circuit, which affirmed the

jury verdict and Allen’s sentence on September 1, 2016.5 On November 5,


1      R. Doc. 536.
2      R. Doc. 536-1 at 6.
3      R. Doc. 408 at 1.
4      Id. at 2.
5      R. Doc. 455.
2018, Allen filed a notice of appeal, stating that he was appealing the Court’s

denial of an appeal motion dated February 6, 2016. 6 No such order, dated

February 6, 2016, exists in the record.



II.   DISCUSSION

      A claimant may proceed with an appeal in forma pauperis if he meets

three requirements.     First, the claimant must submit “an affidavit that

includes a statement . . . that [he] is unable to pay such fees or give security

therefor.” 28 U.S.C. § 1915(a)(1). Based on this information, the district

court must determine whether the costs of appeal would cause an undue

financial hardship. See Prows v. Kastner, 842 F.2d 138, 140 (5th Cir. 1998).

Second, the claimant must provide the court with an affidavit that “states the

issues that the party intends to present on appeal.”         Fed. R. App. P.

24(a)(1)(C); accord 28 U.S.C. § 1915(a)(1) (“Such affidavit shall state the

nature of the . . . appeal and affiant’s belief that the person is entitled to

redress.”). Third, the claimant’s appeal must be “taken in good faith.” 28

U.S.C. § 1915(a)(3); Fed. R. App. P. 24(a)(4)(B). “Good faith is demonstrated

when a party seeks appellate review of any issue ‘not frivolous.’” Howard v.

King, 707 F.2d 215, 220 (5th Cir. 1983) (citing Coppedge v. United States,


6     R. Doc. 529.
                                       2
369 U.S. 438, 445 (1962)). Good faith “does not require that probable

success be shown,” but rather “is limited to whether the appeal involves legal

points arguable on their merits (and therefore not frivolous).” United States

v. Arroyo-Jurado, 477 F. App’x 150, 151 (5th Cir. 2012). “A complaint is

frivolous if it lacks an arguable basis either in law or in fact.” Kingery v.

Hale, 73 F. App’x 755 (5th Cir. 2003) (citing Denton v. Hernandez, 504 U.S.

25, 31-33 (1992)).

      Allen’s motion to proceed in forma pauperis suggests that he is unable

to pay the fees related to an appeal.           The motion and supporting

documentation indicate that his current inmate balance is $36.04, and he

has no other assets. 7 But Allen does not state the basis for his appeal as

required by the Federal Rules of Appellate Procedure. In addition, his appeal

is not in good faith, because Allen seeks to appeal a ruling that does not exist.

Allen’s description of the order he seeks to appeal does not match any of the

Court’s orders in this case. The appeal therefore has no basis in law or fact,

and his motion to proceed in forma pauperis must be denied.




7     R. Doc. 536 at 1.
                                       3
III. CONCLUSION

     For the foregoing reasons, petitioner’s motion for leave to appeal in

forma pauperis is DENIED.



        New Orleans, Louisiana, this _____
                                      14th day of March, 2019.


                    _____________________
                         SARAH S. VANCE
                  UNITED STATES DISTRICT JUDGE




                                   4
